OFFICE   OF THE   ATTORNEY        GENERAL   OF TEXAS
                                       AUSTIN



-c.-
 --




       Honorable Martell* NQoaalQ
       Di*triot Attorm7
       B&5 miae,   2-38
       Dear   Sir;




                                                          the above crtatsg
       questlon.ha8    been   reoeir
                                                    ; as follerrr:
                                                     of   Tens    la




                   “1 hero thim #lo.00 and roold lib             to krwm
              rhLt to do with it,”
                 hrtl.01~6550, VBTBOB*I citil   Statater, regard-
       ing judicial promoding   in; 1tu18e~ 0~1808 reads, in part,
       a8 ro11olm:
Konorable lm-t~lla l&oDonald,P6gs e


             .The 06uso shall bo dook4t46 on the pro-
     bate dookot of the Court in the nam of the
     Stats of Tox66 66 plaintiff, an4 the poraon
     ohargod to be Innsane66 defendant. The County
     AtMTney     or the Diatriot Attorney In oountlea
     hariag no Coanty Attorwr, shall appear and
     npnsrot      the Stat0 on the hearln(l,and th6
     doreneant Shall 6160 b4 ontitled to 4ouna41;
     and in proper eaaea the Couat~    Sad&4 laay+p-
     point oau~6ol ror that    prupoao.~
          Artfolo 5661. Y~raaa~a
                            -.     Clril Statutes, r4ada
66 ro114wa:
          *Ia auoh baa46 th4 ofiioora ah611 bs allow-
     4d tha ahum tees as 6ro now allowad ror aleilar
     aerviosa performsd in mladelesaaor oases,  and
     tha ;turon shall oaoh be all-d     a fau or On4
     ($1.00) D4llar, to b4 paa oat or the 08tate or
     the defendant If hs have an &rrtatr,4th4mfa4
     by the County on aooounta approved by the county
     J'auge.~
          Artlole'39ll4, Vornoa*a Civil Statater, provides:
          750 dlatrlOt oiiloer shall b4 p4Id by the
     Stat4 of 'iox uy r666 or 0on;risaIonfor any
     aorvioo perfthmod by him * * *,

          Art1010 xmw,    V4rnon*6 Cltl~ statutes, rsads, in
part, as toll4wa:
           "S4otlon 1, tror and 6ftsr f6n~~   1, 1936,
     in 611 Jadi0i81 DiStriOt6 in thl6 St6to th6 Dia-
     trlot Attorney  in eaoh 6uo.hDistrict shall r4-
     oelra Siromth4 st6to 66 pay ror his aerriooa the
     sum of Poor ThOu666d Dollus ($4,000) per par,
     rhioh eaid Four Thoaeand Dollar6 ( 4,OW) ah611
     luolade th4 irtroXundred Dollars (L 00) ialary
     per par now ellaad 6uoh Dlatriot Attorne~a by
     tbs  Conatitation oi taia Stato; prorldlmx that
     in all Ju&iofal DiStziOtS In this Stat4 4OIEpO64d
     of two (8) or 614~14aountloa in on4 (1) oi uhloh
     such oountlaa than is a oltl eontaial6g th6
     population or aot 1086 than ninety thoa6and
      (90,000) lnhabitanta aooordlag to th4 166t pr4-
     ceding F4deral C6aau6, the Dfatrtot Attoraey oi
        auab Dlstzlot shtil rcoBiv4 fro4 ?A4 State ar
        pap    for his aeG-Tloes           the   8Ull    0s 31va ThoumnA
        rin,    Eundrea Collars            (3,500)        rw    es!-, WIllah
        84id Fiva '%OUStlRd FiTS ~UBdlWd 30 fltW6 t?s,%@)
        stiall ioluds tha Flvu Bundred Llolktra (::SOO),f
        ati6ry par year nuw allowed ruoh Dlatrlot 4ttm-
        nay by the Constitution or tMa Stat&    suoh
        lalarr ahsll bo p&l b twelve (12) ~q~uslnonth-
        4 InstallneDta upon wazraats drawn by the Co@-
        troller or mblio xaoouata upon ttio Stats TTeasw.
        prov:Qsd that notblng la thla xot *ball ba eon-
        atnmd      ao as to deprlm Dlatrlot 'ttortwya 01
        tbo o      unao all.mm~oa allowed or i
                                             $I oh may hers-
        after   "g o citlow44 by law.
                ** l +


                ‘SOO‘    3.   31 1    r ec ta ,c o zfia .ta sio nt~
                                                                a nd p o r -
        ~tisltm wbloh nay bs earned an4 aollaoted  by
        3istrlot Attorneys afieotsd by this Act ahall
        5% paid into tbs County Treasury of the Cauntiss
        in whlGb auc&reoa we asrnsd ror the aooowkt
        Or th e pFOp3r SUBd. l * l ’
                33cUon      b 0s +irtloLe 35le6, rernon@s Civil Stat-
utes, provide8 thatr
                “It   shu     b      th0    3Uty    Of    all   OrfiOOr8     to
        oharge aad collect in tbe mnner autbo~lml by
        law all fees and codssloas vhlioh am pcsrmlt-
        tad b law to be aaassaed and colloctod fz?r all
        off:0 f al ser~iob pwrozmed by thtsn. * * **
              In view cif the for6golnq atotutea~ you a-9 rrspaot-
fully     rrarb5ed that it la tha ogln,on 0r tkir departmnt that
a dlatrl+zt attorney omnot                  personally ret&t               the feea paid
r0r hm¶llng  lunucp OdCl%ilrThe so0 that has been paid to you
as ~latrlot Attornsy la the 00.59gontlonad in,pour inN.ry
should be refunded and deplted la the count treasury Or
the 00w.p paybg the SMO.    rr the 000t 0r t L3 lunaoypxo-
oe6dl.q is paid b or out of the astate of the’d~rm?iaat, t&e
attorney~a  reea I to uld be oolleotsd tu part o? the ooat and
&JX&;d     in the county tmaaury of tba oounty whera the oaae
            Rowever, b&on the county pe$a auoh soata, it would
bo an iaie gesture to pay the attorney's foe and than have
tba attorney to rfmmd 4nd depoelt the r06 in the county treaa-
WY*
-    .




    Honorable Mqqrtelle kSoaal6,   Page 4



              Trusting that the toregoing fully anmver.9 your
    inquiry, we remain

                                       Your8 very   tmly

                                    ATTORNEY
                                          OENERAL
                                                OF TICXAS



                                             Ax4011 wlllia~~
                                                  Aseiatant
    AW:LM